DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stortstrom et al. U.S. Patent No. 10,600,138 (hereinafter Stortstrom).
Regarding claim 1, Stortstrom discloses an electronic access control system comprising: at least one computer processor (224) configured to execute computer program instructions; and a non-transitory computer-readable memory device (column 5, line 58 through column 6, line 2) communicably engaged with the at 5least one computer processor and having computer program instructions stored thereon that, when executed, cause the at least one computer processor to perform one or more operations comprising: providing a graphical user interface (20/230) comprising one or more graphical elements configured to enable a user to electronically request access to at least one secured location, wherein the at least one secured location comprises at least one electronic access control device configured to 10selectively secure access to at least one entry point of the at least one secured location (column 2, lines 12-15); providing, via the graphical user interface, at least one user prompt in response to a user request to access the at least one secured location, wherein the at least one user prompt is associated with one or more safety or compliance parameters for accessing the at least one secured location (column 5, lines 24-33); receiving one or more user-generated inputs in response to the at least one user prompt; 15processing the one or more 
Regarding claim 5, Stortstrom discloses a system wherein the one or more operations further comprise denying access to the at least one secured location in response to determining that the one or more safety or compliance parameters are not satisfied (column 5, lines 24-27).
Regarding claim 6, Stortstrom discloses a system wherein the one or more safety or compliance parameters comprise one or more parameters selected from the group consisting of weather condition parameters, arc flash condition parameters, technician certification parameters, personal safety equipment parameters, and radio frequency exposure parameters (column 5, lines 42-49).
Regarding claim 7, Stortstrom discloses a system wherein the one or more operations further comprise establishing a communications interface with at least one remote server (column 4, line 64 through column 5, line 6).
Regarding claim 8, Stortstrom discloses a system wherein the one or more operations further comprise receiving at least one data input from the at least one remote server and processing the at least one data input to determine whether the one or more safety or compliance parameters are satisfied (column 5, lines 2-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stortstrom in view of Kerzner U.S. Patent No. 10,360,744.
Regarding claim 2, Stortstrom discloses a system comprising the limitations of claim 1 as discussed above, but fails to explicitly disclose establishing at least one wireless communications interface with the controller of the at least one electronic access device.  Kerzner discloses a system capable of interfacing sensors with a controller either in a wired or wireless manner (column 12, lines 34-43).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a wireless communications interface between the controller and sensors since doing so would have been a mere implementation of limited known options (i.e., wireless/wired communications) and doing so would have yielded predictable results.
Regarding claim 3, Stortstrom discloses a system wherein the one or more operations further comprise receiving at least one sensor data input from the controller of the at least one electronic access control device (column 5, lines 20-24).
Regarding claim 4, Stortstrom discloses a system wherein the one or more operations further comprise processing the at least one sensor data input to determine at least one safety-related or environmental condition for 10the at least one secured location (column 5, lines 20-27).
Regarding claim 10, Stortstrom discloses an electronic access control system comprising an electronic access control device (Figure 2) comprising a controller (224) communicably engaged with 10an electronic locking mechanism (inherently present where a barrier and access control electronics are implemented), wherein the electronic access control device is configured to selectively secure access to at least one entry point of at least one secured location via the electronic locking mechanism (Figure 3); and a computing device (220) communicably engaged with the electronic access control device to communicate at least one electronic access code to the electronic access control device 15via at least one communications interface, the computing device comprising: an input-output device comprising a display (230); a processor (224) communicatively engaged with the input-output device of the computing device; and a non-transitory computer readable medium communicatively engaged with the 20processor and having 
Kerzner discloses a system wherein a mobile computing device of the person attempting to access the secure location is used to verify one or more safety or compliance parameters for accessing at least one secured location (column 16, lines 27-58).  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to incorporate a mobile computing device into the system of Stortstrom as claimed since doing so would allow the person attempting to access a secured location to remotely, securely, conveniently, and safe from germs, supply the required safety or compliance parameters by using a mobile computer device belong to the person.
Regarding claim 11, Stortstrom discloses a system further comprising at least one remote server communicably engaged with the mobile computing device via at least one network interface, wherein the at least one remote server is configured to execute a server-side instance of the electronic access control 15application (column 4, line 64 through column 5, line 6).
Regarding claim 12, Stortstrom discloses a system further comprising at least one sensor (221/222/223) communicably engaged with the electronic access control device, wherein the at least one sensor is configured to measure at least one safety-related or environmental condition for the at least one secured location (Figure 2).

Regarding claim 14, Stortstrom discloses a system wherein the one or more operations of the electronic access control 5application further comprise receiving and processing at least one sensor input for the at least one sensor according to the one or more safety or compliance parameters (column 5, lines 20-24).
Regarding claim 15, Stortstrom discloses a system wherein the one or more operations of the electronic access control application further comprise denying access to the at least one secured location in response to 10determining that the one or more safety or compliance parameters are not satisfied (column 5, lines 24-27).
Regarding claims 16-20, method claims 16-20 are drawn to the method of using the corresponding apparatus claimed in claims 10-15.  Therefore method claims 16-20 correspond to apparatus claims 10-15 and are rejected for the same reasons of obviousness as used above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stortstrom in view of Rezayat U.S. Patent No. 10,222,119.
Regarding claim 9, Stortstrom discloses a system comprising the limitations of claim6 8 as discussed above, but fails to explicitly disclose wherein the at least one data input from the at least one remote server comprises weather data for the at least one secured location.
Rezayat discloses a system for controlling access to a secure location wherein access to said location is controlled based in part on weather (column 16, lines 50-66).  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to implement receiving weather data from the server in order to determine whether the one or more safety or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        September 11, 2021